Case: 21-60911     Document: 00516446162          Page: 1    Date Filed: 08/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 24, 2022
                                   No. 21-60911
                                                                  Lyle W. Cayce
                                                                       Clerk

   Stephanie Goree,

                                                            Plaintiff—Appellant,

                                       versus

   City of Verona; J. B. Long, in his individual capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                             USDC No. 1:17-cv-93


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Stephanie Goree sued the City of Verona and J.B. Long, alleging that
   she suffered sexual harassment and gender discrimination while employed by
   the City of Verona Police Department. The district court granted in part the
   defendants’ motion for summary judgment. Goree lost at trial and now
   appeals the summary judgment ruling and an evidentiary ruling. We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60911      Document: 00516446162           Page: 2   Date Filed: 08/24/2022




                                     No. 21-60911


                                          I.
          Stephanie Goree began working for the Verona Police Department
   (“VPD”) in 2008. At that time, J.B. Long was the interim Chief of Police.
   Goree alleges that Long made inappropriate comments toward her and
   inappropriately touched her more than ten times in 2008, leading her to file
   a charge of discrimination with the Equal Employment Opportunity
   Commission (“EEOC”) and quit her job.
          VPD hired a new Chief of Police in 2009, at which point Goree
   voluntarily withdrew her EEOC charge and rejoined VPD. In January 2011,
   VPD hired a new Police Chief, Anthony Anderson. Goree alleges that
   Anderson made sexual remarks, inappropriately touched her on numerous
   occasions, and propositioned her for sex multiple times, all between January
   2011 and June or July 2011. Goree does not allege that she was sexually
   harassed between July 2011 and July 2015.
          In July 2015, Long become Chief of Police. Goree alleges that later in
   2015, Long made two sexually harassing remarks to her. On January 28, 2016,
   Goree submitted a written grievance against Long to the City of Verona’s
   Board of Aldermen. The Board held an executive session on March 10, 2016,
   to address the grievance. Goree was given an opportunity to present
   witnesses or other evidence but did not do so, and the Board dismissed
   Goree’s allegations.
          Goree alleges that after making this complaint to the Board of
   Aldermen, Long cut her hours, refused to let her work overtime, forced her
   to take a non-random retaliatory drug screen, and forced her to drive and
   patrol in an unsafe patrol car. Goree further alleges that on February 27, 2017,
   a day when Long was her backup, Long refused to assist her when she was
   assaulted while responding to a crime scene. Goree was hospitalized after the
   assault and sustained substantial injuries.




                                          2
Case: 21-60911      Document: 00516446162           Page: 3    Date Filed: 08/24/2022




                                     No. 21-60911


          Goree filed a charge of discrimination with the EEOC in September
   2016. She then filed this suit in June 2017. Goree brought Title VII gender
   discrimination and retaliation claims against the City of Verona, and
   retaliation and equal protection claims against Long under 42 U.S.C. § 1983.
          Verona and Long (“Defendants”) moved for summary judgment on
   all of Goree’s claims. The district court granted the motion in part. First, it
   limited Goree’s sexual harassment and hostile work environment claims to
   the conduct after Long became Chief of Police in July 2015. For the earlier
   alleged harassment, the court found that Goree missed the 180-day deadline
   to file a charge with the EEOC, see 42 U.S.C. § 2000e-5(e)(1), and that the
   continuing violation doctrine did not permit consideration of the earlier
   alleged harassment given “the significant lapse in time between the alleged
   conduct and the intervening action of hiring new Chiefs.”
          Second, the court found that Goree had abandoned her retaliation
   claim because she did not address Defendants’ arguments regarding
   retaliation in her response to their summary judgment motion. In the
   alternative, the court held summary judgment should be granted on the
   retaliation claim because Goree had not provided evidence that her prior
   complaint caused the alleged retaliatory conduct.
          The court permitted Goree to proceed to trial on her Title VII hostile
   work environment claim against the City of Verona for post-July 2015
   conduct and on her § 1983 individual-capacity hostile work environment
   claim against Long. The jury found for Defendants on all claims.
          Goree timely appealed. We review the district court’s summary
   judgment ruling de novo, and its evidentiary rulings at trial for abuse of
   discretion. Smith v. Regional Transit Auth., 827 F.3d 412, 417 (5th Cir. 2016);
   Kelly v. Boeing Petroleum Servs., Inc., 61 F.3d 350, 356 (5th Cir. 1995).




                                           3
Case: 21-60911      Document: 00516446162            Page: 4    Date Filed: 08/24/2022




                                      No. 21-60911


                                          II.
          Goree makes three arguments on appeal. None has merit.
          First, Goree argues that the district court erred by granting summary
   judgment to the Defendants with respect to pre-2015 conduct. She claims
   that she should have been permitted to rely on such conduct under the
   continuing violation doctrine, because no intervening employer act—such as
   a “prompt remedial action to protect the claimant,” see Stewart v. Miss.
   Transp. Comm’n, 586 F.3d 321, 329 (5th Cir. 2009) (internal quotation marks
   omitted)—severed the earlier harassment from the post-July 2015
   harassment. We have cautioned, however, that to invoke the continuing
   violation doctrine, “the plaintiff must demonstrate that the separate acts [of
   harassment] are related.” Id. at 238. Moreover, “the continuing violation
   doctrine is tempered by the court’s equitable powers, which must be
   exercised to honor Title VII’s remedial purpose without negating the
   particular purpose of the filing requirement.” Id.
          Here, the district court properly found that Goree could not rely on
   earlier alleged incidents of harassment under the continuing violation
   doctrine. Specifically, although Goree alleges that she suffered sexual
   harassment in 2008 and over a five or six-month period in 2011, she concedes
   that matters thereafter improved and she suffered no harassment for a period
   of four years or more. Additionally, the Chief of Police title changed hands
   multiple times during that period. This long delay and intervening personnel
   changes defeat any attempt to argue that the earlier and post-July 2015
   harassment should be treated as a single violation under the continuing
   violation doctrine. See, e.g., Felton v. Polles, 315 F.3d 470, 486 (5th Cir. 2002)
   (holding that a “three-year break defeats any attempt to establish a
   continuing violation”); accord Butler v. MBNA Tech., Inc., 111 F. App’x 230,
   234 (5th Cir. 2004).




                                           4
Case: 21-60911       Document: 00516446162           Page: 5   Date Filed: 08/24/2022




                                      No. 21-60911


          Second, Goree argues that the district court erred by finding that she
   had abandoned her retaliation claim in her summary judgment briefing.
   Goree points to factual allegations regarding harassment that she now claims
   was retaliatory and sufficiently close in time to the filing of her EEOC charge
   to support a Title VII retaliation claim. But in her summary judgment
   briefing, Goree did not ever use these factual allegations to defend her
   retaliation claim, nor did she explain any causal connection between her
   EEOC charge and the harassment. So the district court’s abandonment
   holding was not error. See, e.g., Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987) (a court need not “raise and discuss
   legal issues that [a party] has failed to assert”).
          Third and finally, Goree argues that the district court abused its
   discretion by excluding evidence of Long’s failure to respond to the assault
   on February 27, 2017. The district court heard a proffer of this evidence and
   then excluded it after finding that it was only relevant to Goree’s retaliation
   claim, which she had abandoned at the summary-judgment stage. On appeal,
   Goree does not argue that her evidence concerning the assault is relevant to
   anything other than her retaliation claim. And we have already held the
   district court properly granted summary judgment to the Defendants on that
   claim. So we cannot find that it was an abuse of discretion to exclude evidence
   only relevant to a theory of liability that was no longer in the case. See Kelly,
   61 F.3d at 356.
          AFFIRMED.




                                            5